DETAILED ACTION
This action is responsive to the communication filed on August 9th, 2019. Claims 1-15 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim reads "of one between the first pipe and the second pipe" and "an other end portion between" which is confusing because the term between implies a relative location. Examiner recommends using the language "of either the first pipe or the second pipe" to overcome the objection. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the coupling member in claims 1 and 5. The structure for said coupling member is interpreted as disclosed in paragraphs 65 and 67 of applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recited the limitation “a first region forming an inner circumference thereof, and a second region corresponding to a remaining region except the first pipe.”  The “remaining region except the first pipe” can be any region on any part of the apparatus that is not the first pipe. This renders the claim indefinite as it is unclear what the scope of the claim is. Furthermore It is unclear where the inner circumference is being formed as any cross section of the inner surface of the insertion pipe forms an inner circumference, however as claimed the inner circumference could be an inner circumference of another body, again making the scope of the claim unclear. For the sake of prosecution it will be interpreted that the first region is any point on the inner surface of the insertion pipe that has a circular cross section and the second region is interpreted as any area that is not the first region or the first pipe. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 4-5, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voorhis (US2010/0037629).
With regards to Claim 1, Voorhis discloses an air conditioner (Fig. 9) comprising: an outdoor heat exchanger (26, Fig. 9) configured to exchange heat between a refrigerant and outdoor air (Paragraph 29); an indoor heat exchanger (28, Fig. 9) configured to exchange heat between the refrigerant and indoor air (Paragraph 29); a first pipe (32, Fig. 1) configured to provide a channel for the refrigerant flowing out of the outdoor heat exchanger (Paragraph 30, Refrigerant leaving condenser flow through liquid line), the first pipe including a first inner diameter (The first pipe inherently includes an inner diameter); a second pipe (38, Fig. 1) configured to provide a channel for the refrigerant flowing into the indoor heat exchanger (Paragraph 30); a coupling member (12 and 36, Fig. 2) configured to couple an end portion of the first pipe and an end portion of the second pipe (Paragraph 30); and a first insertion pipe (10, Fig. 2) inserted in the second pipe at the end portion of the second pipe (Fig. 2) and including a second inner diameter (50, Fig. 2) smaller than the first inner diameter of the first pipe (Paragraph 32. Insertion pipe is a restrictor and is clearly a smaller diameter than the first pipe).

    PNG
    media_image1.png
    459
    791
    media_image1.png
    Greyscale

FIGURE A
With regards to Claim 2, Voorhis discloses the air conditioner according to claim 1, wherein the first insertion pipe comprises: a first section (Fig. A) positioned at a front end based on a moving direction of the refrigerant (Fig. A, Direction is based on applicants specification paragraph 53), the first section including the second inner diameter (Fig. A, 50 is in the first section), and a second section (Fig. A) positioned at a rear end based on the moving direction of the refrigerant (Fig. A), the second section including a third inner diameter larger than the second inner diameter and smaller than the first inner diameter (The second section tapers between the first inner diameter to the second inner diameter and therefore includes an inner diameter smaller than the first and larger than the second) .
With regards to Claim 4, Voorhis discloses the air conditioner of claim 2, wherein the first insertion pipe comprises a head (46, Fig. 2) extended in a radial direction of the first insertion pipe (Fig. 2, 46 tapers outward and therefore extends in radial direction) in a region where the refrigerant enters the first section (head is in the rear area) and includes a diameter larger than the first inner diameter (46 sits flush over the coupling member, which has a diameter larger than the first inner diameter.).


    PNG
    media_image2.png
    459
    791
    media_image2.png
    Greyscale

FIGURE B
With regards to Claim 9, Voorhis discloses the air conditioner of claim 1, wherein the first insertion pipe comprises: a first section positioned at a front end based on a moving direction of the refrigerant (Fig. B), the first section including an inner diameter gradually decreasing to the second inner diameter along the moving direction of the refrigerant (Fig. B); a second section positioned in a middle based on the moving direction of the refrigerant (Fig. B), the second section including the second inner 
With regards to Claim 10, Voorhis discloses the air conditioner of claim 1, wherein the first insertion pipe comprises: a first section positioned at a front end based on a moving direction of the refrigerant (Fig. A), the first section including the second inner diameter (50, Fig. A); and a second section positioned at a rear end based on the moving direction of the refrigerant (Fig. A), the second section including an inner diameter gradually increasing from the second inner diameter along the moving direction of the refrigerant (Fig. A).
With regards to Claim 12, Voorhis discloses the air conditioner of claim 1, wherein the coupling member comprises: a first coupling member (12, Fig. 1) joined to an end portion of the first pipe (32, Fig. 1), the first coupling member including a screw thread shaped like a bolt (36, Fig. 1 has male end, i.e. bolt end); and a second coupling member (36, Fig. 1) joined to an other end portion on the first pipe (38, Fig. 1), the second coupling member including a screw thread shaped like a nut corresponding to the screw thread of the first coupling member (Fig.1, second member has female threads that correspond to first member.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis as applied to Claim 2 in view of Voorhis 2 (US 6199399) .
With regards to Claim 3, Voorhis discloses the air conditioner of claim 2, but is silent towards the second section including a length that is at least ten times longer than the third inner diameter. Voorhis paragraph 42 states the restriction paragraph can have any imaginable dimension that induces a predetermined flow coefficient.
	Voorhis 2 teaches a refrigerant expansion valve (Fig. 3) with a restricting portion (49, Fig. 3) and a second portion (58, Fig. 3). Voorhis 2 paragraph 6 states that the length (56, Fig. 3) to diameter (54, Fig. 3) ratio of the restriction portion is preferably between 5 and 40. In other words the length is 5 to 40 times the diameter. Voorhis 2 discloses that the length and diameter of a restriction section needs to be optimized to properly control refrigerant mass flow (Paragraph 7). Paragraphs 7 and 8 of Voorhis 2 teach that the dimensions of the second portion are critical for refrigerant metering and should be selected with reference to the dimensions of the restring portion. 
As set forth by Voorhis 2 the dimensions of the second section is nothing more than a result effective variable to be optimized in order to achieve a recognized result, i.e. metering refrigerant through the metering and expansion valve. Although Voorhis does not teach a specific dimension for the second section Voorhis 2 teaches that the dimensions of the second section need to be selected thereby identifying to one of ordinary skill in the art that an adjustment within the claimed range of at least 10 times the third inner diameter is within the level of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art to modify the second section of Voorhis, based on the teachings of Voorhis 2, by setting the length of the second section to be at least 10 times the third inner diameters as necessitated by system flow requirements as MPEP 2144.05.II.B states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis as applied to Claim 5, in view of Liu et al. (CN 104110538, hereinafter referred to a Liu. A translation of the specification is provided with the office action).
With regards to Claim 6, Voorhis discloses the air conditioner of claim 5, but is silent towards the first insertion pipe comprises a groove formed by cutting the head along a lengthwise direction of the first insertion pipe; and the groove is configured to make the head be elastically transformable toward a center.

    PNG
    media_image3.png
    299
    456
    media_image3.png
    Greyscale

FIGURE C
Liu teaches an insertion pipe (Fig. 2) which includes a head (Fig. C) with grooves in the lengthwise direction (56, Fig. 2). Liu teaches a coupling member (60, Fig. 1) with a corresponding slot (64, Fig 1) to hold the head portion. Paragraphs 27 and 30 state the head elastically transforms towards the center and snaps into place when pushed into the coupling member. Paragraph 36 states this configuration prevents leakage from improper disassembly.
A person of ordinary skill in the art would have found it obvious to modify the insertion pipe and coupling member of Voorhis by adding lengthwise grooves on the head of the insertion member and . 
Claims  7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis as applied to Claim 1 in view of Drucker et al. (US 5214939, hereinafter referred to as Drucker).
With regards to Claims 7 and 8, Voorhis discloses the air conditioner of claim 1 wherein the first insertion pipe comprises: a first region forming an inner circumference thereof (Interpreted as a point on the inner surface of the restriction portion 50 Fig. 2, which inherently forms an inner circumference), and a second region corresponding to a remaining region except the first pipe (As stated in the 112(b) rejection the second region is interpreted as comprising all areas that are not the first region and the second region).
With regards to Claims 7 and 8, Voorhis is silent toward the first region includes a strength that is greater than a strength of the second region. Wherein said first region comprises a metallic material; and the second region comprises a rubber material.
Drucker teaches an expansion device that includes a restriction portion with a first section (94, Fig. 7) which defines an inner circumference thereof and includes a slit (96, Fig. 7) and a second section (64, Fig. 4) which lies within the first section (Fig. 4). Paragraph 10 states that the second section is made of rubber and the first section is made of copper (Well understood as a stronger material than rubber). Paragraph 16 states that this configuration allows the expansion device to adapt to system conditions. 
A person of ordinary skill in the art would have found it obvious to modify the insertion pipe of Voorhis by making the restriction passage out of copper and providing a slot, and disposing a second section made out of rubber within the restriction passage, as taught by Drucker, so that the restriction portion can adapt to changes in system conditions. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis as applied to Claim 1, further in view of Kadle et al. (US 20040003607, hereinafter referred to as Kadle) .

	Flow control valves are commonly provided in refrigeration systems. Kadle teaches a flow control valve (28, Fig. 1) disposed between the outdoor unit (14, Fig. 1) and the indoor unit (16, Fig. 1). Paragraph 13 states this flow control valve can control fluid flow leaving the outdoor heat exchanger to the indoor heat exchanger. 
	A person of ordinary skill in the art would have found it obvious to modify the air conditioner of Voorhis by providing a flow control valve between the outdoor and indoor unit, as taught by Kadle, to control the flow of refrigerant leaving the outdoor unit and entering the indoor unit. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis as applied to claim 1, in view of Fisher (US 20170159868) .
With regards to Claim 13, Voorhis discloses the air conditioner of claim 1 but is silent towards the air conditioner further comprising a second insertion pipe that is inserted in the first pipe at an end portion of the first pipe and in contact with an end portion of the first insertion pipe, the second insertion pipe including an inner diameter smaller than the first inner diameter and larger than the second inner diameter.
Fisher teaches a fluid line deresonator (120, Fig. 6) which includes a first insertion pipe (136, Fig. 6) and a second insertion pipe (Fig. 6). Paragraph 39 and 40 state the two pipes are inserted into respective fluid lines. (A first diameter is interpreted as the diameter of a first pipe which is disposed over the first insertion pipe (not pictured). A second diameter is interpreted as 144, Fig. 6. and an inner diameter is interpreted as 142. From Fig. 6 it is clear that the inner diameter is smaller than the first diameter and larger than the second diameter.) Paragraph 41 states that the transverse face of the second insertion pipe allows for a reflection of acoustical waves. The first and second insertion pipes are 
A person of ordinary skill in the art would have found it obvious to modify the assembly of Voorhis by adding a second insertion pipe placed into the first pipe, immediately in contact with the end of the first insertion pipe, where the second insertion pipe includes an inner diameter smaller than the first diameter and larger than the second diameter, as taught by Fisher, so that the second insertion pipe may provide a transverse face which reflects acoustic waves in the fluid entering the first insertion pipe, reducing vibration and noise. It is recognized that the only difference between the prior art and the claimed invention is that the first and second insertion pipes are not separate. MPEP section 2144.V.C states that merely making parts of an apparatus separable is an obvious modification. A person of ordinary skill in the art would have found it obvious to modify the first and second insertion pipe by making them separable so that the pipes can be swapped for other configurations or maintained.  
With regards to Claim 14, the combination of Voorhis and Fisher discloses the air conditioner of claim 13, but is silent towards the second insertion pipe includes a length that is at least ten times longer than the inner diameter of the second insertion pipe.
Fisher further teaches that the insertion pipes can have an extended length or a shorter length dictated by the method used to fix the deresonator to the respective fluid lines (Paragraph 40).
As set forth by Fisher the dimensions of the second insertion pipe are nothing more than a result effective variable to be optimized in order to achieve a recognized result, i.e. effectively couple the expansion device to the fluid lines. Although the combination Voorhis and Fisher does not teach a specific dimension for the second insertion pipe Fisher teaches that the dimensions of the second insertion pipe needs to be selected thereby identifying to one of ordinary skill in the art that an . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Voorhis and Fisher as applied to claim 13 above, and further in view of Yamashita et al. (US 20070204927, hereinafter referred to as Yamashita) .
With regards to Claim 15, the combination of Voorhis and Fisher discloses The air conditioner of claim 13, but is silent towards the second insertion pipe comprises a partition wall configured to divide a channel inside the second insertion pipe into a plurality of channels.
Yamashita teaches a fluid pressure pulsation device (30, Fig. 2) that includes an inner partition wall (11, Fig. 2) which separates the channel of the device into a plurality of channels (Paragraph 74). Paragraph 74 states that this inner partition wall reduces pressure pulsation. 
A person of ordinary skill in the art would have found it obvious to modify the combination of Voorhis and Fisher, by disposing an inner partition wall within the second insertion tube, as taught by Yamashita, so that pressure pulsation in the fluid is reduced, further reducing noise and vibration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum  can be reached on (571) 272-5567).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763